Citation Nr: 0506366	
Decision Date: 03/07/05    Archive Date: 03/15/05	

DOCKET NO.  04-25 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs(VA) Medical and Regional 
Office Center (RO) in Sioux Falls, South Dakota


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for residuals of a lumbar spine disability, to 
include arthritis.

2.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a cervical spine disability, to include 
arthritis.

3.  Entitlement to service connection for prostate cancer.

4.  Entitlement to service connection for a chronic sleep 
disorder.  

5.  Entitlement to service connection for a chronic acquired 
psychiatric disability, to include a sleep disorder.  



REPRESENTATION

Appellant represented by:	The American Legion 


ATTORNEY FOR THE BOARD


Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from February 1951 to 
April 1955. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
VARO in Sioux Falls, South Dakota, that denied entitlement to 
benefits sought.

For good cause shown, the motion for advancement on the 
docket has been granted.  38 U.S.C.A. § 7107(a) (West 2002); 
38 C.F.R. § 20.900(c) (2004).  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the claims addressed by this 
decision has been obtained by the RO.

2.  Any current prostate cancer is not related to the 
veteran's active service.

3.  Any current sleep disorder is not related to the 
veteran's active service.  

4.  Any current psychiatric disorder, to include anxiety 
neurosis, is not attributable to the veteran's active 
service.  

5.  By rating decision dated in June 1965, service connection 
for a low back disability, classified for rating purposes as 
residuals of herniated lumbar disc, was denied.  

6.  The evidence associated with the claims file subsequent 
to the June 1965 rating decision is not new or significant, 
and need not be considered in order to fairly decide the 
merits of the claim with regard to service connection for a 
low back disability.  

7.  By rating decision dated in June 1965, service connection 
for a cervical spine disability, classified for rating 
purposes as arthritis of the cervical spine, was denied.  

8.  The evidence associated with the claims file subsequent 
to the June 1965 rating decision is not new or significant, 
and need not be considered in order to fairly decide the 
merits of the claim with regard to service connection for a 
cervical spine disability.  


CONCLUSIONS OF LAW

1.  The veteran does not have prostate cancer that was 
incurred in or aggravated by his active service or that may 
be presumed to have been incurred as a result of such 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

2.  The veteran does not have a sleep disorder that was 
incurred in or aggravated by his active service.  38 U.S.C.A. 
§§ 1101, 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2004).

3.  The veteran does not have an acquired psychiatric 
disorder, including anxiety neurosis, that was incurred in or 
aggravated by his active service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2004)

4.  The RO's June 1965 rating decision denying service 
connection for a low back disability and for a cervical spine 
disability is final.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 
2002); 38 C.F.R. §§ 3.156 (as in effect prior to August 29, 
2001), 20.1100, 20.1103, (2004).  

5.  Since the June 1965 rating decision, new and material 
evidence has not been received, and the claims of entitlement 
to service connection for a low back disability and a 
cervical spine disability have not been reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156, 20.1100, 
20.1103 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran and his representative seek entitlement to 
service connection for the various disabilities listed on the 
title page of this decision.  In the interest of clarity, the 
Board will initially discuss certain preliminary matters.  
The Board will then address the pertinent laws and 
regulations and their application to the facts and evidence. 

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
on November 9, 2000.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West 2002).  This law redefines the obligations of VA 
with respect to the duty to assist, including to obtain 
medical opinions where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate claims for VA benefits. 

VA has a duty to notify a claimant of the evidence needed to 
substantiate his claim, of what evidence he is responsible 
for obtaining, and what evidence VA will undertake to obtain.  
38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The RO provided notice regarding 
what the evidence had to show to establish entitlement to 
service connection for the disabilities at issue by 
communication dated in November 2002.  

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini v. Principi, 17 Vet. App. 412, 
422 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  
(1) Inform a claimant of the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant of the information and evidence that VA 
will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This new 
"fourth element" notice requirement comes from the language 
of 38 C.F.R. § 3.150(b)(1).  

Although the VCAA notice letter that was provided to the 
veteran did not explicitly contain the "fourth element" the 
communication informed him what the evidence had to show to 
establish entitlement to service connection, including 
providing evidence of a current disability.  Therefore, the 
first three prongs of the Pelegrini notice requirements have 
been met.  With regard to the request that the veteran 
provide any evidence in his possession that pertains to his 
claim (the fourth Pelegrini notice requirement), in the 
November 2002 communication, the veteran was informed that he 
could inform the RO of any additional information or evidence 
that he wanted VA to have obtained for him.  Records were 
requested from physicians at the VA Medical Center in Sioux 
Falls.  There is no indication of any outstanding records 
that are not in the claims folder.  Accordingly, the Board 
finds that there is no prejudice to the veteran in proceeding 
with a decision at this time.

The Board notes that all the VCAA essentially requires is 
that the duty to notify is satisfied, and the claimants are 
given the opportunity to submit the information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 
9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  

With regard to the duty to assist a veteran, the Board notes 
that records were obtained by VA and associated with the 
claims folder.  Accordingly, the Board concludes that VA has 
fulfilled its duty to assist the veteran.  

Pertinent Laws and Regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (2002).  Notwithstanding 
the above, service connection may be granted for disability 
shown after service, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2004); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).  

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the types, places, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. 
§ 3.303(a) (2004); see Wilson v. Derwinski, 2 Vet. App. 16, 
18 (1991).  

In order to establish service connection for a claimed 
disorder, there must be:  (1) Medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and a current disability.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

Service Connection for Prostate Cancer, a Sleep Disorder, 
and/or a Psychiatric Disability, to Include Anxiety Neurosis

A review of the service medical records reveals no complaints 
or abnormalities pertaining to prostate cancer, a sleep 
disorder, or a psychiatric disorder.  

A review of the post service medical evidence of record 
includes a notation dated in February 1986, that there was 
slight elevation of the base of the urinary bladder due to an 
enlarged prostate.  There was no reference to prostate 
cancer.  There is no medical documentation of the presence of 
prostate cancer in the claims folder.

With regard to a sleep disorder, on periodic occasions after 
service when seen for treatment and evaluation for various 
purposes, the veteran's complaints included only getting 
limited sleep from time to time.  A chronic sleep disorder 
was not diagnosed.  

With regard to a chronic acquired psychiatric disability, the 
post service medical records reflect treatment and evaluation 
at the VA Medical Center in Sioux Falls, on periodic 
occasions between 1973 and 1993.  Complaints included nerves.  
A psychiatric disorder, to include an anxiety disorder, was 
not identified. 

Essentially, then, the record before the Board is lacking any 
clinical evidence supporting the assertion of continuity of 
symptoms for the period from the time of the veteran's 
discharge until the present time.  Even if such continuity 
were accepted, there is no competent medical evidence linking 
any post service prostate cancer, sleep disorder, and/or 
psychiatric disorder to the veteran's military service.  None 
of the records suggests any causal connection between any 
current prostate cancer, sleep disorder, and/or psychiatric 
disorder, and the veteran's military service.  The weight of 
the credible evidence is therefore against a finding that any 
current prostate cancer, sleep disorder, or psychiatric 
disorder is related to the veteran's active service.  

It is clear from case law that in order to be considered for 
service connection, a claimant must first have a disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Gilpin v. Brown, 155 F. 3d 1353 (Fed. Cir. 1998) [service 
connection may not be granted unless a current disability 
exists].  There is no medical evidence indicating the 
presence of prostate cancer, a sleep disorder, or a chronic 
acquired psychiatric disability, and, in the absence of such, 
service connection may not be granted.  See also Degmetich v. 
Brown, 104 F. 3d 1328 (Fed. Cir. 1997); Chelte v. Brown, 
10 Vet. App. 268 (1997).  The claim for entitlement to 
service connection for the aforementioned disabilities 
therefore fails.  

The veteran's claim is essentially based upon his own 
speculation that he has prostate cancer, a sleep disorder, 
and a psychiatric disability related to service.  However, it 
is well established that laypersons without medical training, 
such as the veteran, are not competent to comment on medical 
matters such as diagnosis and etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); see also 38 C.F.R. 
§ 3.159(a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  Thus, to the extent that the 
veteran has attempted to establish that he has prostate 
cancer, a sleep disorder, and/or a psychiatric disability 
that are each in some way related to service, his opinion is 
entitled to no probative value.  A preponderance of the 
evidence is against the claims and the benefits sought are 
denied.  

Whether New and Material Evidence has been Received 
Sufficient to Reopen Previously Denied Claims of Entitlement 
to Service Connection for a Low Back Disorder and a Cervical 
Spine Disorder.

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§§ 3.104, 20.1103 (2004).  Pursuant to 38 U.S.C.A. § 5108 
(West 2002), a finally disallowed claim may be reopened where 
new and material evidence has been presented or secured with 
respect to a claim. 

A rating decision becomes final when a claimant does not file 
a notice of disagreement within one year after a decision is 
issued.  38 U.S.C.A. § 7105.

A final decision of a claim that has been denied shall be 
reopened if new and material evidence with respect to the 
claim is presented or secured.  38 U.S.C.A. § 5108.  If the 
Board determines that new and material evidence has been 
submitted, the case must be reopened and evaluated in light 
of all the evidence, both new and old.  Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).  There must be new and material 
evidence presented or secured since the time the claim was 
finally disallowed on any basis (not only since the time that 
the claim was disallowed on the merits).  Evans v. Brown, 
9 Vet. App. 273 (1996).  

The Board notes that there has been a regulatory change with 
respect to new and material evidence that applies to all 
claims made on or after August 29, 2001.  See 66 Fed. Reg. 
45,620-30 (August 29, 2001) [codified at 38 C.F.R. 
§ 3.156(a)).  The revision states as follows: 

A claimant may reopen a finally 
adjudicated claim by submitting new and 
material evidence.  New evidence means 
existing evidence not previously 
submitted to agency decisionmakers.  
Material evidence means existing evidence 
that, by itself or when considered with 
previous evidence of record, relates to 
an unestablished fact necessary to 
substantiate the claim.  New and material 
evidence can be neither cumulative nor 
redundant of the evidence of record at 
the time of the last and prior final 
denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

In Hodge v. West, 155 F.3d. 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  For the 
purpose of establishing whether new and material evidence has 
been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App.510, 513 (1992).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented and secured with respect to a claim 
that has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that 
the claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring VA's 
statutory duty to assist the appellant in the development of 
a claim has been fulfilled.  38 U.S.C.A. § 5108; Elkins v. 
West 12Vet. App. 209 (1999); Vargas-Gonzales v. West, 
12Vet. App. 321, 328 (1999).  

If it is determined new and material evidence has been 
submitted, the claim must be reopened.  VA may then proceed 
to evaluate the merits of the claim on the basis of all the 
evidence of record, but only after ensuring that the duty to 
assist the veteran in developing the facts necessary for his 
claim has been satisfied.  

Before the Board can evaluate the merits of a previously 
denied claim, it must first determine whether the veteran has 
submitted new and material evidence with respect to the 
claim.  See Elkins, 12Vet. App. at 218.  After reviewing the 
record, and for the reasons expressed immediately below, the 
Board is of the opinion that the veteran has not submitted 
new and material evidence sufficient to reopen his claims of 
entitlement to service connection for a low back disability 
and/or a cervical spine disability.  

The record before the RO at the time of his 1965 decision 
with regard to the low back included the service medical 
records.  At the time of examination in February 1953, 
complaints included "back trouble."  Clinical examination was 
without reference to a low back disorder.  Separation 
examination in April 1955 revealed no complaints or 
abnormalities pertaining to the spine.  

Also of record was a statement from a service comrade dated 
in November 1964.  The individual recalled that the veteran 
had a back disability.  

Also of record was a February 1965 statement from a private 
physician who indicated the veteran had been seen by him on 
an intermittent basis since November 1963 for treatment and 
evaluation of pain in the back.  X-ray studies reportedly 
showed arthritic changes in the cervical spine.  Reference 
was also made to a laminectomy and fusion of the lumbar spine 
done by VA in 1958.  

The evidence submitted in connection with the current 
reopened claim includes a VA hospital summary reflecting the 
veteran had been hospitalized by VA in March 1979 for 
evaluation of bilateral paravertebral pain radiating to the 
groin area.  Past medical history revealed generalized 
arthritis since 1958 and surgery in 1958.  The veteran 
underwent physical therapy for arthritic pain during 
hospitalization.  The final assessment was low back pain 
radiating to the groin area.  This was noted as probably 
being secondary to arthritis.  

None of the additional medical evidence refers to a nexus 
between any post service back problems and the veteran's 
active service.  

With regard to the veteran's opinion as to the etiology of 
his current back difficulties, to the extent that any 
statements by him are intended as an attempt to establish 
that he has a back disability related to service, it is well 
established that lay statements cannot be used to establish a 
nexus between any current disability and service.  As noted 
above, the Court has held when the determinative question is 
one of medical causation or diagnosis, only those specialized 
in medical knowledge, training, or experience are competent 
to apply on the medical evidence of record.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). 

Accordingly, the veteran's statements are not so significant 
that they must be considered in order to fairly decide the 
merits of the claim.  In Routen v. Brown, 10 Vet. App. 183, 
186 (1997), the Court specifically stated "lay assertions of 
medical causation cannot suffice to reopen a claim under 
38 U.S.C.A. § 5108."  The veteran's statements are, 
therefore, not material.  As noted above, the medical records 
do not suggest a causal connection between any current low 
back problems and the veteran's military service.  
Accordingly, new and material evidence has not been received, 
and the claim for entitlement to service connection for 
residuals of a back injury is not reopened. 

The same may be said for the claim with regard to residuals 
of a cervical spine disorder.  The veteran has expressed 
opinions, but as noted above, they are not probative with 
regard to medical causation and diagnosis.

A review of the evidence of record before the RO at the time 
of its 1965 decision indicates that a rating decision in 
July 1955 considered the service medical records.  
Examination in February 1953 prior to discharge from the 
first period of service reported a history of an injury to 
the neck four months previously.  Examination was negative, 
although there were complaints of pain.  Examination at the 
time of final discharge from service was essentially 
negative.  Of record is a report of a June 1955 orthopedic 
examination in which the examiner found some notation of 
flexion and some tenderness of the spinous processes of the 
lower 3rd or 4th cervical segments.  Flexion and extension 
were normal, although lateral flexion was limited to about 
two-thirds of normal.  A cervical spine X-ray study was 
negative.  The clinical examination diagnosis reported "no 
orthopedic defect...."  By rating decision dated in July 1955, 
service connection for a cervical spine disorder was denied.  
A timely appeal did not ensue.

The evidence received with the reopened claim does not 
contain any evidence linking any current neck problems to the 
veteran's active service in the 1950's.  None of the medical 
records available suggest any causal connection between 
current neck problems and the veteran's military service.  
Therefore, new and 






material evidence has not been received, and the claim for 
entitlement to service connection for a neck disability is 
not reopened.


ORDER

Service connection for prostate cancer is denied.

Service connection for a sleep disorder is denied.

Service connection for a chronic psychiatric disability is 
denied.

New and material evidence sufficient to reopen a previously 
denied claim of entitlement to service connection for 
residuals of a back injury has not been submitted and the 
claim is therefore denied.  

New and material evidence sufficient to reopen a previously 
denied claim of entitlement to service connection for 
residuals of a neck injury has not been submitted, and the 
claim is therefore denied. 



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


